                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


MARK REEDER,                                         )
                                                     )
          Plaintiff,                                 )
                                                     )
v.                                                   )      No. 1:17-cv-01170-STA-jay
                                                     )
BSI FINANCIAL SERVICES, INC.;                        )
KEYLINK, INC., NATIONAL VENDOR                       )
MANAGEMENT SERVICES;                                 )
CHRISTINA TRUST, A DIVISION OF                       )
WILMINGTON SAVINGS FUND                              )
SOCIETY, FSB, AS TRUSTEE FOR THE                     )
HILLDALE TRUST; THE HILLDALE                         )
TRUST; BANK OF AMERICA, N.A., FAY                    )
SERVICING, LLC; FIVE STAR FIELD                      )
SERVICE, LLC; and STONEY W. HAYES,                   )
                                                     )
          Defendants.                                )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                              AND
   ORDER ADMINISTRATIVELY RE-OPENING AND GRANTING PLAINTIFF’S
                 MOTION FOR VOLUNTARY NONSUIT


          Before the Court is the United States Magistrate Judge’ Report and Recommendation that

Plaintiff’s Motion for Voluntary Nonsuit (ECF No. 51) be granted. The Magistrate Judge

submitted his Report and Recommendation on November 8, 2019. (ECF No. 53.) Objections to

the Report and Recommendation were due within fourteen (14) days of the entry of the Report,

making the objections due no later than November 22, 2019. Giving Defendants the benefit of the

additional three days allowed under Rule 6(d), Defendants’ objections were due at the latest by

November 25, 2019. To date, Defendants have filed no objections to the Magistrate Judge’s

Report.
       Having reviewed the Magistrate Judge’s Report and Recommendation de novo and the

entire record of the proceedings, the Court hereby ADOPTS the Report. Accordingly, the Clerk

is DIRECTED to administratively re-open the above-entitled matter. Plaintiff’s Motion for

Voluntary Nonsuit without Prejudice is GRANTED, and the above-entitled matter is

DISMISSED without prejudice.

       IT IS SO ORDERED.

                                          s/ S. Thomas Anderson
                                          S. THOMAS ANDERSON
                                          CHIEF UNITED STATES DISTRICT JUDGE

                                          Date: November 26, 2019




                                             2
